Advisory Action

Claim Rejections - 35 USC § 112
	Examiner notes that Applicant’s amendment to claim 10 has overcome the 112 rejection set forth in the previous Office Action mailed 28 September 2021.

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive for at least the following reasons:
First, Examiner notes that Applicant has re-asserted the arguments made in the response filed 13 September 2021.  Examiner refers to the “Response to Arguments” section of the Office Action mailed 28 September 2021 for a response to these previously-made augments.
Regarding Applicant’s assertion that Moreno (US 9,909,337 B1) fails to disclose a “corner post” as claimed and that the T-posts 400 cannot be considered a “corner post”, Applicant is reminded that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification 
In this case, no special definition has been given for the term “corner post” and thus it should be treated under the broadest reasonable interpretation of the term.  Examiner notes that the term “corner” can be defined as “the point where converging lines, edges, or sides meet” (https://www.merriam-webster.com/dictionary/corner).  As such, the broadest reasonable interpretation of the term “corner post” can be said to be any post located at a point where converging lines, edges, or sides meet.
Examiner notes that the junction between boards “x” and “x1” at post 400 shown in Fig. 1 (further annotated below) can be considered a corner because it provides a point of two converging edges or sides of a fence (one edge/side along board “x” and one edge/side along board “x1”).  Accordingly, the post 400, in this condition, can be considered a “corner post” because it supports a corner between the fence sections at boards “x” and “x1”

    PNG
    media_image1.png
    429
    650
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678